Citation Nr: 1330758	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  10-25 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral pes planus.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bunions.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for degenerative joint disease of both feet.

4.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for degenerative joint disease of the left knee, status post arthroscopic repair.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2011, a video conference hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

A review of the record indicates that adjudication of the Veteran's claimed foot disabilities involve consideration different factual and legal circumstances.  For the sake of clarity, the Board has recharacterized these issues to address each claimed foot disability separately.  

The Board's decision below has reopened the Veteran's claims of service connection for bilateral pes planus, bunions, and degenerative joint disease of both feet.  The reopened claims are then addressed in the Remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In April 2007, the Board issued a decision which denied the Veteran's claims seeking service connection for bilateral pes planus, bunions, and degenerative joint disease of both feet.

2.  Evidence received since the Board's April 2007 decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claims seeking service connection for bilateral pes planus, bunions, and degenerative joint disease of both feet.

3.  In April 2003, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for degenerative joint disease of the left knee, status post arthroscopic repair.  Although provided notice of this decision the following month, the Veteran did not perfect an appeal and the decision is now final.

4.  Evidence received since the RO's April 2003 decision was not previously considered by agency decision makers; however, it is cumulative or redundant of evidence already of record, does not address an unestablished fact, and fails to raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the Board's April 2007 decision, and the Veteran's claim of entitlement to service connection for bilateral pes planus is reopened.  38 U.S.C.A. §§ 5108, 7103 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2012).

2.  New and material evidence has been submitted since the Board's April 2007 decision, and the Veteran's claim of entitlement to service connection for bunions is reopened.  38 U.S.C.A. §§ 5108, 7103 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2012).

3.  New and material evidence has been submitted since the Board's April 2007 decision, and the Veteran's claim of entitlement to service connection for degenerative joint disease of both feet is reopened.  38 U.S.C.A. §§ 5108, 7103 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2012).

4.  The criteria for reopening a previously denied claim of entitlement to service connection for degenerative joint disease of the left knee, status post arthroscopy repair, have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Where a Veteran seeks to reopen a previously denied claim, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

As for the Veteran's claims seeking service connection for bilateral pes planus, bunions, and degenerative joint disease of both feet, the Board is granting in full the benefit sought on appeal (to reopen the claim).  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist regarding these issues, such error was harmless and need not be further considered.  

As for the Veteran's claim concerning his left knee disability, a June 2009 letter from the RO advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records and all identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The VCAA explicitly provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  For the reasons indicated below, new and material evidence relating to the Veteran's left knee disability has not been submitted.  Therefore, an examination is not required regarding this issue.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


I.  New and Material

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

A.  Bilateral Pes Planus, Bunions, and Degenerative Joint Disease of Both Feet

In April 2007, the Board issued a decision which denied service connection for bilateral pes planus, bunions, and degenerative joint disease of both feet.  

The Board's decision concluded that the Veteran's bilateral pes planus pre-existed the his military service, and was not permanently aggravated therein.  

As for his bunions and degenerative joint disease of both feet, the Board's April 2007 decision concluded that neither his bunions nor the degenerative joint disease of the feet were shown during his military service, or within his first post service year; and that there was no evidence linking his current bunions and degenerative joint disease of both feet to his military service.  

In April 2009, the Veteran filed to reopen his claims of service connection for bilateral pes planus, bunions, and degenerative joint disease of both feet.  In support of these claims, he submitted VA medical treatment records from the Central Texas Health Care System, dated from May 2003 to May 2010.  A March 2009 VA treatment report included an opinion from a VA doctor of podiatric medicine (DPM) indicating that the Veteran's bunion deformities were related to his military service "due to tight boots abducting the halluces on his forefoot varus deformities."  An April 2009 VA treatment report included a second opinion from the same VA DPM which stated that, "after reviewing his past medical histories and records, I think that the foot deformities in bilateral feet are service connected conditions."

This newly received evidence, which is presumed credible, is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the Veteran's foot disability claims.  Therefore, reopening of the claims of service connection for bilateral pes planus, bunions, and degenerative joint disease of both feet is in order. 

B.  Degenerative Joint Disease of the Left Knee, Status Post Arthroscopy Repair

The Veteran's original claim seeking service connection for a left knee disability was denied by the RO in an April 2003 rating decision.  Notice of this decision was sent the following month, and a timely notice of disagreement was not received.  

The April 2003 rating decision found that the Veteran's degenerative joint disease, left knee, status post arthroscopic repair, pre-existed his military service, and was not permanently aggravated therein.  

Evidence of record at the time of the April 2003 rating decision included the Veteran's service treatment records, which are completely silent as to any complaints of or treatment for a left knee disability, and post service treatment records indicating that the Veteran underwent arthroscopic repair of the left knee prior to his military service.

Although additional VA treatment records were received in the year following the RO's April 2003 decision, these records show treatment for spine, foot and psychiatric disabilities, and do not show any treatment for a left knee disability.  See 38 C.F.R. 3.156 (b).

In April 2009, the Veteran filed to reopen his claim of entitlement to service connection for degenerative joint disease of the left knee, status post arthroscopic repair.  

Since the April 2003 rating decision, additional post service treatment records dating back to 2003 have been received.  While this evidence is new in the sense that it was not part of the file at the time of the last final decision in April 2003, it is cumulative or redundant of evidence already of record, does not address an unestablished fact, and fails to raise a reasonable possibility of substantiating the claim.  Specifically, the additional post service treatment records revealed no more than intermittent treatment for a left knee disability.  These records do not show or suggest a relationship between any current left knee disability and the Veteran's military service. 

The Veteran has also provided testimony relating his current left knee disability to his military service.  These statements, however, are not new as they essentially restate the contentions from his original claim.  The Veteran has provided no basis on which the Board can consider there to be a reasonable possibility of a new theory triggering development which could result in substantiating his claim.  Shade v Shinseki, 24 Vet. App. 110 (2010).

New and material evidence has not been submitted, and reopening the claim for service connection for degenerative joint disease of the left knee, status post arthroscopic repair, is not warranted.
   


ORDER

New and material evidence having been submitted to reopen the claim of service connection for bilateral pes planus, the claim is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted to reopen the claim of service connection for bunions, the claim is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted to reopen the claim of service connection for degenerative joint disease of both feet, the claim is reopened, and to this extent only, the appeal is granted.

New and material evidence not having been received, the previously denied claim of service connection for degenerative joint disease of the left knee, status post arthroscopic repair, is not reopened; the appeal is denied.


REMAND

The Veteran is seeking service connection for bilateral pes planus, bunions, and degenerative joint disease of both feet.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The medical opinions noted in the Veteran's March 2009 and April 2009 VA treatment reports failed to indicate what records were considered in rendering these opinions.  Moreover, the opinions provided lack any supporting rationale.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Under these circumstances, the RO must schedule the Veteran for a VA examination to consider whether the Veteran's current bilateral pes planus, bunions, and degenerative joint disease of both feet are related to his active duty military service.

Accordingly, the case is remanded for the following actions:

1.  Ask the Veteran to identify all VA and non-VA medical providers who have treated him during the course of this appeal for his bilateral pes planus, bunions, and degenerative joint disease of both feet.  Records for all treatment not already of record should be sought, and all attempts to secure this evidence must be documented in the claims file by the RO.  

If any identified records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting that the Veteran furnish any such records in his possession or identify the possible location of such records.

2.  Then, the Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral pes planus, bunions, and degenerative joint disease of both feet.  Any indicated diagnostic tests and studies should be accomplished.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner. 

Based on the examination results, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner should provide opinions with respect to each of the following:

(a) whether there is a 50 percent or better probability that the Veteran's pes planus, diagnosed as 2nd degree pes planus on his August 1974 enlistment examination, permanently increased in severity during his military service (from September 1974 to February 1975); and if found to have permanently increased in severity, whether there is clear and unmistakable evidence that the increase in severity is due to the natural progression of the condition; 

(b) whether there is a 50 percent or better probability that the Veteran's bunions originated during his active service or are otherwise related to his military service; and  

(c) whether there is a 50 percent or better probability that the Veteran's degenerative joint disease of both feet originated during active service or is otherwise related to his military service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  

3.   The Veteran must be notified that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

5.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.   After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


